Mr. President, it gives me great pleasure to extend to you my warmest congratulations on your election to the high office of President of this General Assembly. Your election is a recognition of your qualifications and it also does honor to Sri Lanka, a nation which has always been in the first ranks of the developing world. In this connexion I would especially like to refer to your presidency of the Third United Nations Conference on the Law of the Sea, during which you demonstrated your outstanding talents in the field of modem multilateral diplomacy.
151.	I am also pleased to express my deeply felt appreciation for the excellent guidance of Mr. Thorn, the Foreign Minister of Luxembourg, as President of the thirtieth session of the General Assembly. Mr. Gaston Thorn will always be remembered by the Government and people of my country, since Surinam was admitted to membership in the United Nations during his presidency of the General Assembly.
152.	I also wish to transmit to the Secretary-General, Mr. Waldheim, the gratitude of my people for his tireless efforts to achieve peace and international co-operation in this troubled world.
153.	We welcome with enthusiasm the admission of the Republic of Seychelles to our Organization. The admission of the Republic of Seychelles is yet another proof of the continuing process of decolonization and its entry into the Organization is a further step towards the goal of universality. My Government looks forward to fruitful co-operation between our two nations and extends its best wishes to the new Republic.
154.	It has often been said that the United Nations has lost its original vigor and that the world Organization cannot achieve its principal goals as contained in its Charter: the achievement of international peace and security, the development of friendly relations among nations and the promotion of international co-operation.
155.	In the opinion of those pessimists, international problems such as the arms race, the prohibition of nuclear arms, population growth, the problems of international economic relations, and others, could be dealt with better within the framework of closed international forums, limited in scope and membership. That rather gloomy view does not, however, take into account the growing inter-dependence of the nations of the world, whatever the ideological differences in their political systems. Further-more, it does not pay a tribute to the fact that the United Nations has played an important and constructive role in various conflicts which threatened or are still menacing international peace and stability.
156.	The United Nations, based on the principles of equality and universality, is in our opinion the most adequate instrument for the maintenance of international peace and security and for the solution of the complex problems of the world economy. Certain undeniable short-comings are not inherent in the bask structure of the Organization, but are primarily the consequence of the refusal of some Member States to act in harmony with the letter and spirit of the Charter of the United Nations, and their refusal to implement the decisions of the organs of the Organization, thus undermining confidence in its effectiveness. We wish to state emphatically that we do not believe that the problems which keep haunting mankind problems of war and peace and the safeguarding of the national sovereignty of smaller nations can be solved through big-Power policy or through the establishment of military blocs. Despite all its short-comings, we firmly believe that the United Nations offers the best safeguards for the maintenance of international peace and of the sovereignty of nations, particularly the small and medium-sized countries, and for the handling of international economic problems.
157.	For the United Nations to function effectively, all independent States which subscribe to the principles of the Charter of the United Nations should be Members of our Organization. The principle of universality on which our Organization is" based necessarily implies a politically pluralistic structure for our Organization: it implies an organization consisting of all independent nations, whatever their economic and political structure. For these reasons, we are in favor of the admission of the Socialist Republic of Viet Nam, the two States of North and South Korea- pending their peaceful reunification under a single Government and the Republic of Angola.
158.	Although the threats to international peace have been somewhat diminished since the termination of the Viet Nam war and the adoption of the policy of detente, certain areas of the world continue to be a cause of grave concern. The conclusion of an agreement between Egypt and Israel for the disengagement of troops in the Sinai has avoided the outbreak of another military confrontation between the two nations. There can be no doubt, however, that the positive results of the Sinai Agreement should induce the parties concerned to direct their efforts towards reaching a peaceful solution of the Middle East problem as a whole. Piecemeal agreements, however gratifying they may be, carry the danger of intensifying frustrations which will eventually lead to further upheavals. This was clearly demonstrated by the violent confrontation between the occupying Israeli forces and the inhabitants of the West Bank, and also by the outbreak of open warfare in Lebanon. The Government of the Republic of Surinam endorses: first, the principles of Security Council resolution 242 (1967), supplemented by Security Council resolution 338(1973), and will support a solution based on a withdrawal of all Israeli troops from the territories occupied during the 1967 war; secondly, the security of the State of Israel, within secure frontiers negotiated by the parties concerned; and thirdly, a solution of this problem based on the recognition of the legitimate rights of the Palestinian people.
159.	With regard to Namibia, it is the view of the Republic of Surinam that the United Nations has an obligation to put an end to Namibia's illegal occupation by the Pretoria regime. The United Nations should provide the people of Namibia with the opportunity to determine their own future and it should prevent the Balkanization of Namibia into "bantustans". The Government of the Republic of Surinam fully endorses Security Council resolution 385 (1976), which declared that, for the people of Namibia to freely determine their own future, it is imperative that free elections under the supervision and control of the United Nations be held for the whole of Namibia as one political entity and that South Africa should urgently make a solemn declaration accepting the holding of these elections. The Government of the Republic of Surinam, however, rejects recent South African proposals for leading Namibia to independence by the end of 1978. These proposals are, in our view, the latest in a series of deceptive devices to circumvent the implementation of United Nations resolutions, since they do not mention the holding of free elections under the supervision of the United Nations. We are in complete agreement with the statement made by the Secretary-General on Namibia Day, 26 August, that the proposals of the South African Government do not constitute an adequate response to the needs of the situation in Namibia and that South Africa must abandon its unilateral approach and recognize that co-operation with the United Nations is indispensable to solve this matter to the satisfaction of the people of Namibia and the international community.
160.	Recent disorders in South Africa are the logical and inevitable result of the oppressive and repugnant policy of apartheid on which the South African Government continues to base its political system, in defiance of universal condemnation It is to be expected that these disorders will increase in the future, and so will their intensity. The South African Government and the illegal regime of Salisbury did not heed the wind of change blowing in the southern part of the African continent even after the collapse of the Portuguese colonial empire, and time is rapidly and inexorably running out for them. The Government of the Republic of Surinam will give full support to the oppressed peoples and their liberation movements in that region of the world, in their just and legitimate struggle.
161.	Developments in southern Africa during the last few weeks seem to indicate that there is some movement in hitherto frozen positions, which could conceivably spell the beginning of the end of minority rule and racial oppression in the whole region. There is some hope that the oppressed majority will finally be able to reach their goal and attain 
freedom and human dignity without having to sacrifice their lives in a protracted war of liberation. Long and bitter experience has, however, taught the suffering people and the international community that not much trust can be placed in the oppressive regimes in southern Africa. The situation, therefore, calls for the utmost watchfulness on the part of the United Nations against any maneuvers which might frustrate the awakening hopes for a peaceful and genuine transfer of power. At the same time, the international community must throw all its weight behind those who are trying to advance the cause of freedom. The pressure on the two Governments in southern Africa must be kept up. My delegation considers the recent acceptance by the illegal regime in Rhodesia of majority rule as a possible first step towards a final solution and supports the call by the Presidents of the five front-line States to the United Kingdom to convene a constitutional conference outside Rhodesia. We sincerely hope that this conference, to the convening of which the United Kingdom has agreed, will result in the achievement of the goals for which many of the freedom fighters in that Territory have given their lives.
162.	During the first half of the Second United Nations Development Decade, there have been serious short-comings in achieving the goals, objectives and policy measures specified in the International Development Strategy as envisioned by General Assembly resolution 3517 (XXX). The hope that those measures would result in effective and concrete international economic arrangements, benefiting both toe developed and developing countries and closing the gap between those nations, has not in the least been fulfilled.
163.	In our opinion the results achieved up to now are only a first step towards the restructuring of existing inequitable international economic relations.
164.	We are, however, seriously concerned about the fact that no concrete results were achieved at the Paris Conference on International Economic Co-operation, which has consequently led to a deadlock.
165.	We do not want to dwell on all the underlying causes of this disappointing situation. We are of the opinion that the existing international social and economic injustices will ultimately result in a political confrontation: a confrontation which we do not Want and which can only result in the destruction of international peace and security. The solution of long-ranging problems of international economic co-operation should be found in a constructive dialog between both groups of nations.
156. In this context we particularly welcome the adoption of the Declaration of Abidjan  at the meeting of the Economic and Social Council at its sixty-first session in the Ivory Coast. In the Declaration of Abidjan the Council declares its adherence to the principles of national independence, sovereignty and self-reliance and its faith in co-. operation, dialog and negotiations between developed and developing countries, based on a real political will to promote an equitable and just system of international economic relations in conformity with the principles of the
United Nations Charter. We strongly support this declaration and my Government will participate actively in all the activities leading to the implementation of its contents.
167.	In a number of areas our Organization provided both an instrument for negotiations and a forum for the formulation of political guidelines. Despite fundamental conflicts of interest, developed and developing nations generally negotiated in a spirit of co-operation.
168.	These negotiations led to the adoption by the General Assembly of the Declaration and the program of Action on the Establishment of a New International Economic Order [resolution 3201 (S-VI) and 3202 (S-VI)J as well as the Charter of Economic Rights and Duties of States in 1974. The Government of the Republic of Surinam will base its future policy on these instruments which, if fully implemented, will give a most important impetus to terminate the inequity which characterizes the distribution of the wealth of the world.
169.	It should be pointed out, however, that the reluctance shown by some developed countries to harmonize their national interests with the needs and just wishes of political instruments and the attainment of positive and concrete arrangements. We do hope that these nations will broaden their views and the future will give evidence of a less rigid position. Reconciliation is not a one-way street and can only be realized through concerted efforts by all parties concerned.
170.	At the fourth session of UNCTAD, held in Nairobi this year, a program to restructure global commodity trade in order to stabilize and increase earnings of developing countries, was launched. UNCTAD, inter alia, agreed on the establishment of a common fund for the financing of buffer stocks. The operation of buffer stocks, which could be held or sold if conditions so require, would help to end the fluctuations in commodity prices that have chronically plagued developing countries which depend on their commodity exports. My Government will actively participate in the negotiations relating to the establishment of this fund.
171.	It would be a grave omission on my part if I did not express my country's appreciation for the assistance which we have received and continue to receive from the United Nations Development program [UNDP]. We are aware of the fact that rapidly improved rates of program delivery, combined with cost inflation and a shortfall in expected resources,, confronted the program with a severe liquidity problem and we are glad that the Governing Council of UNDP took major substantive decisions about the program's liquidity problems.
172.	My country supports the efforts of UNDP to promote the technical co-operation among developing countries; This should, in our opinion, not merely consist in the exchange Of experts and equipment among the developing countries but should in addition seek to strengthen the technological capacity of those countries and their scientific and technical institutions.
173.	This year a number of other important United Nations conferences on global issues have been convened. I 
am referring in particular to the Habitat Conference in Vancouver  and the United Nations Conference on the Establishment of an International Fund for Agricultural Developments Furthermore, next year the United Nations Water Conference will take place in Argentina. These events are also within the purview of international economic co-operation and the work of these conferences proves the close and strong interdependence between social and economic development at both the international and national level.
174.	May I say a few words about the recent session of the Conference on the Law of the Sea, the outcome of which is a matter of the gravest concern to my country.
175.	We are of the opinion that a continuation of the existing impasse, which was created as a result of disagreements on crucial issues, can only play into the hand of the industrialized nations.
176.	If compromises cannot be reached soon between developing countries and industrialized nations on the one hand and between developing nations among themselves on the other hand, this will irrevocably have the devastating effect of placing the industrialized nations in a position of utilizing their technology and capital to execute a unilateral policy of exploitation.
177.	We, as developing countries, must prevent at all costs that the colonial policy of the industrialized nations with regard to the natural resources of the continents be repeated with respect to the resources of the seas.
178.	Surinam remains prepared to participate actively in the search for a just solution and hopes that the international treaty on maritime law will be concluded within the foreseeable future. Some specific issues, such as the exclusive economic zone, are of eminent importance to my country.
179.	In the absence of an international treaty soon to be agreed upon, Surinam will find itself compelled to confirm its right in this zone. In this connexion my Government wishes to state that serious damage has been caused to its fishing industry by the ships of several nations that, during the past years, have been plundering its fish resources in an indiscriminate way. It is clear that the Government of the Republic of Surinam will not tolerate this behavior in the future and that it will protect its national interests regardless of the outcome of the negotiations on the establishment of an international treaty on maritime law.
180.	It is almost one year ago that Surinam became independent after having been under colonial rule for many ages. During the past year we made a start towards ending the isolated status in which we found ourselves as a former colony. We are new in the process of integrating ourselves into the region to which we belong, namely the Latin American continent and the Caribbean area.
181.	Surinam has already established embassies in two countries that are very dear to us, Brazil and Venezuela. In addition, we have established diplomatic relations with various other countries in the region. Furthermore, Surinam has joined the Economic Commission for Latin America and soon hopes to apply for membership of the Organization of American States and the Latin American Economic System. As far as the use of nuclear arms is concerned, one of Surinam's first acts after its independence has been the signing of the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco).
182.	The integration into Latin America is the more fitting, since this year we will commemorate the fact that 150 years ago the Amphictyonic Congress of Panama was convened by the liberator Simon Bolivar. The Liberator once stated that the new world should consist of free and independent States bound together by a system of mutual regulations which would govern their foreign relations. It is in the spirit of this declaration that we shall establish, maintain and intensify our relations with other nations of the Latin American region.
183.	In this respect the Government of the Republic of Surinam sincerely hopes that the negotiations between the Government of Panama and the Government of the United States will in the near future result in the conclusion of a new agreement between the two countries, safeguarding the just and sovereign rights of the people of Panama.
184.	Besides our policy leading to integration of Surinam within the American continent the Government of the Republic of Surinam has also established relations with countries in other regions of the world.
185.	Our membership in this world Organization implies that we actively participate in international affairs, thereby observing binding international regulations. It is on these foundations that we shall base our policy as a member of the international community and we give the assurance that we will, in doing so, conduct ourselves in conformity with the sacred principles of the United Nations Charter.
